Citation Nr: 0943557	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  0528 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for psuedofolliculitis 
barbae (PFB).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty service from August 1979 to 
November 1980.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the Waco 
RO.  In January 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of this hearing is associated with the claims 
file.  In April 2009, the case was remanded for additional 
development.

The issue of service connection for PFB is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence does not show that the 
Veteran's low back disability was incurred in or aggravated 
in service.

2.  Competent medical evidence does not show that the 
Veteran's left knee disability was incurred in or aggravated 
in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disability are not met.  §§ 1131, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).
2.  The criteria for the establishment of service connection 
for a left knee disability are not met.  §§ 1131, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

March 2005 and March 2006 letters informed the Veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, and the assistance 
that VA would provide to obtain information and evidence in 
support of his claims.  He was also given notice regarding 
disability ratings and effective dates of awards.  Although 
complete notice was not provided prior to the initial 
adjudication of the claims, which constitutes a notice timing 
defect, the matters were readjudicated by a September 2009 
supplemental statement of the case, which cured the defect.  
See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (Mayfield II) (In order to cure a 
notice timing defect, a compliant notice must be issued 
followed by the readjudication of the claim.).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for a VA 
examination.  VA's duty is met.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran contends that he currently has a low back 
disability related to his military service.  At a January 
2009 Travel Board hearing, he testified that he injured his 
low back during Advanced Individual Training (AIT) when he 
was hiking up a mountain while carrying a back pack.  He 
stated he fell 30 or 40 yards down the mountain and that he 
was only treated with pills for the pain.  

The record does not show nor does the Veteran allege that his 
low back disability preexisted service.  His service 
enlistment examination and an associated medical history 
report are silent for low back complaints, findings, or 
diagnosis.  Likewise, the remainder of his service treatment 
records and separation examination are silent for such 
complaints, findings, or diagnosis.

In February 2005, the Veteran sought VA treatment for low 
back pain that he reportedly had for 20 years.  The pain was 
localized in the mid-back and was non-radiating.  He 
indicated he had no history of trauma or injury to his back.  
Lumbar X-rays revealed no evidence of compression fracture, 
the intervertebral spaces were maintained, and the lordosis 
was normal.  The assessment was chronic low back pain without 
radicular symptoms.  VA treatment records in April and May 
2005 continued to reflect the Veteran's complaints of low 
back pain.  He also reported that the back pain radiated into 
the right posterior thigh and he had numbness in both legs.  
He reported that his back pain began in 1979, in service, 
when he fell down a mountain 100 yards while carrying a 70 
pound back pack.  The assessment was that he appeared to have 
lumbosacral pain that was probably due to a disc lesion.  A 
June 2005 MRI of the lumbar spine revealed minimal 
degenerative changes at L4-L5 with disc desiccation and 
minimal height loss, a small central protrusion at this level 
with out central narrowing, and multiple hemangioma within 
the lumbar spine and sacrum.  

A May 2007 VA treatment note contains a diagnosis of low back 
pain and possible degenerative disc disease.

On August 2009 VA examination, the examiner reviewed the 
claims file and noted there was no evidence of injury or 
treatment in service.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The Veteran reported no significant change in his low back 
symptoms other than the pain radiated to both legs.  X-rays 
of the lumbar spine revealed no compression fracture, 
spondylolysis, or spondylolisthesis; there was questionable 
narrowing of the L5-S1 and a mild decrease in the lordosis.  
The diagnosis was low back strain and possible narrowing of 
L5-S1.  The examiner opined that the Veteran's lumbar spine 
condition was not military related and, therefore, less 
likely than not related to military service.

If certain chronic disease (to include arthritis) becomes 
manifest to a compensable degree within a specified period of 
time following a Veteran's discharge (one year for 
arthritis), it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Since there is no evidence that the 
degenerative changes (arthritis) of the lumbar spine, first 
found on the May 2005 MRI, was manifested in service or in 
the first postservice year, there is no basis in the record 
for establishing service connection for arthritis on the 
basis that it became manifest in service, and persisted, or 
on a presumptive basis (as a chronic disease under 38 
U.S.C.A. § 1112).

The evidence of record is not at least in approximate balance 
to indicate that the Veteran's low back disability is related 
to service.  In this regard, none of the medical evidence of 
record relates the Veteran's low back disability to any event 
or incident during active military duty.

Post service treatment records show no evidence of a low back 
disability prior to February 2005, approximately 25 years 
after service.  Such a lengthy time interval between service 
and the earliest postservice clinical documentation of the 
disability is sought is of itself a factor for consideration 
against a finding that any current low back disability is 
related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

The only competent (medical) evidence that addresses whether 
a nexus exists between the Veteran's current low back 
disability and his military service is against the claim.  
"Competent medical evidence" is meant, in part, that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
essentially found that there was no relationship between the 
Veteran's lumbar spine disability and his service.  The VA 
examiner's opinion was based on a review of the Veteran's 
claims file and on his examination.  Significantly, there are 
no medical opinions of record that contradict this opinion.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The Board has considered the Veteran's own statements 
relating his low back disability to service and that he has 
had low back problems since service.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  

However, the Veteran's assertion of the reported in-service 
incident which he alleges led to his back pain is not 
credible.  Moreover, the etiology of his low back disability 
is a question that is quintessentially medical in nature.  
Thus, while the Veteran believes his current low back 
disability is related to his service, such beliefs are not 
competent evidence.  As a layperson, the Veteran lacks the 
training to opine regarding medical causation.  See Espiritu 
v. Derwinski, Vet. App. 492, 495 (1992); see also Jandreau, 
supra.

The preponderance of evidence is against this claim.  
Accordingly, service connection for a low back disability is 
denied.

Regarding the matter of service connection for a left knee 
disability, the Veteran testified in January 2009, that the 
fall in service that resulted in his low back disability also 
resulted in injury to his left knee and that it was treated 
with an ace bandage.  He stated that he had not sought 
treatment in service and described how his left knee injury 
impacted his life after service.

The Veteran's service treatment records are silent for left 
knee complaints, findings, or diagnosis.  

A February 2005 VA treatment record indicates he reported a 
20 year history of left knee pain that had been intermittent 
for several years.  He added that this was secondary to 
falling on his left knee in service while carrying a back 
pack.  X-rays of the left knee were normal.  The assessment 
was left knee pain.  VA records from April to July 2007 
reflect occasional complaints of left knee pain and include 
an assessment, in April 2005, of derangement in the left knee 
joint.  In July 2006, the Veteran reported that there was no 
history of knee fall or trauma, and that his left knee pain 
was insidious and chronic.  The assessment was likely 
degenerative meniscal changes.  August 2006 X-rays of the 
left knee found no changes from the prior X-rays in 2005.  

On August 2009 VA examination, the Veteran reported that his 
left knee pain had been constant for the past 6 to 7 years.  
The examiner noted that there was no record of left knee 
injury in service and that the Veteran reported he had not 
received treatment.  Left knee X-rays revealed no evidence of 
fracture, dislocation, arthritic changes, or effusion.  The 
assessment was left knee strain.  The examiner opined that 
the Veteran's left knee condition was not military related; 
therefore, it was less likely than not related to military 
service.  

The evidence of record is not at least in approximate balance 
to indicate that the Veteran's left knee disability is 
related to service.  In this regard, none of the medical 
evidence of record relates the Veteran's left knee disability 
to any event or incident during active military duty.

Post service treatment records show no evidence of a left 
knee problem prior to February 2005, approximately 25 years 
after service.  Such a lengthy time interval between service 
and the earliest postservice clinical documentation of the 
disability is sought is of itself a factor for consideration 
against a finding that any current left knee disability is 
related to service.  See Maxson, supra.

The only competent (medical) evidence that addressed whether 
a nexus exists between the Veteran's current left knee 
disability and his military service was provided by the VA 
examiner and his opinion was against the claim.  His opinion 
was based on a review of the Veteran's claims file and on his 
examination.  Notably, there are no medical opinions of 
record that contradict this opinion.  See Shipwash, supra; 
Flash, supra.

While the Veteran is competent to report having intermittent 
left knee pain since service, he lacks the education, 
training, or experience to offer a medical opinion regarding 
the etiology of his knee disability.  See Espiritu, supra; 
see Jandreau, supra.

As the record does not contain competent medical evidence of 
a nexus between the Veteran's current left knee disability 
and service, and the competent medical evidence indicates 
that his current disability is unrelated to his service, a 
preponderance of the evidence is against the claim.  
Accordingly, it must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.


REMAND

In April 2009, the Board remanded the matter of entitlement 
to service connection for PFB, in part, to obtain a medical 
opinion.  The remand noted that while the enlistment 
examination found that the Veteran's head, face, neck, and 
scalp were evaluated as "normal" a later treatment record 
during his service indicated his PFB had existed prior to 
service "2 yrs. duration".  The laws and regulations 
pertaining to the presumption of soundness and evidence that 
rebuts this presumption were explained and will not be 
repeated herein.  The VA examiner was directed to respond to 
specific questions regarding the Veteran's PFB; however, a 
review of the August 2009 VA examination report reveals that 
the examiner failed to provide adequate responses.  
Consequently, the medical evidence of record is insufficient 
for the Board to render a decision on the issue of service 
connection for PFB.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, the matter 
must be remanded for another examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should cause the Veteran's 
claims folder to be returned to the VA 
examiner who authored the August 2009 
skin examination.  The following 
considerations will govern the opinions:

a. The claims file must be 
thoroughly reviewed by the 
physician.

b. The physician must provide 
responsive opinions to the 
following"

(1) Based on the clinical 
record, can it be concluded as 
medically undebateable that the 
Veteran's PFB preexisted his 
entry into military service?

(2) If it is medically 
undebateable that PFB existed 
prior to service, is it also 
medically undebatable that PFB 
was not aggravated to a 
permanent degree in service 
beyond the natural progression 
of the disease?

(3) If PFB is not found to have 
preexisted service, did it have 
its onset during the Veteran's 
active service?

(4) In formulating the 
foregoing opinions, the VA 
examiner is requested to 
comment on the clinical 
significance of following 
evidence:

(i) November 1978 service 
entrance examination 
report reflecting that the 
Veteran's head, face, 
neck, and scalp, were 
evaluated as "normal";

(ii) a June 1980 service 
dispensary report 
containing the examining 
physician's notation that 
the Veteran's PFB existed 
prior to entry "2 yrs. 
duration";

(iii) service treatment 
records dating from May to 
July 1980 reflecting that 
the Veteran had continued 
to seek treatment for PFB; 
and 

(iv) September 1980 
discharge examination 
report showing that the 
Veteran's head, face, 
neck, and scalp were 
reported as "normal".

The examination report must include 
a complete rationale for all 
opinions and conclusions expressed.

2.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, the RO/AMC 
shall issue the Veteran and his 
representative an SSOC.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


